Case 2:15-cv-00050-Z-BR Document 121 Filed 09/30/20                    Page 1 of 1 PageID 11331



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                  A M A R IL L O D I V IS I O N

 BRENT RAY BREWER                                §
                                                 §
           Petitioner,                           §
                                                 §
    v.                                           §         No. 2:15-cv-50-Z-BR
                                                 §
 BOBBY LUMPKIN,                                  §
 Director, Criminal Institutions Division,       §
 Texas Department of Criminal Justice,           §
                                                 §
           Resondent.                            §


                                               ORDER

         Before the Court is Petitioner’s Unopposed Motion for Extension of Time to File Reply

(ECF No. 120). After considering the motion, it is Ordered as follows:

         1. Petitioner’s motion is GRANTED;

         2. Petitioner shall file his Reply to Respondent’s Answer to his Amended Petition for Writ

            of Habeas Corpus on or before October 9, 2020.

         IT IS SO ORDERED.

         ENTERED on September 30, 2020.




                                               LEE ANN RENO
                                               UNITED STATES MAGISTRATE JUDGE




                                             Page 1 of 1
